Title: From Thomas Jefferson to Charles Sigourney, 15 August 1824
From: Jefferson, Thomas
To: Sigourney, Charles


                        Dear Sir
                        
                            Monticello
                            Aug. 15. 24.
                        
                    Your favor of July 30. has been duly recieved, and with pleasure, there being nothing of which I am more desirous than to see a spirit of cordial fraternity cultivated among the various seminaries of our country. their only legitimate object is the extension of instruction among our fellow-citizens, towards which it matters nothing whether it flows from one place or another. our’s has not yet proceeded far enough to enable me to answer all your enquiries. I inclose you however the original report, made by Commissioners under the order of our legislature. they were required to propose a site for the University, a plan of the necessary buildings, and a general view of the sciences and professorships requisite. this was done in the report and confirmed by the legislature. the plan of buildings therein sketched in general terms was then prepared, and I send you a copy of it. the buildings are all compleated except one, & that nearly so. these have occupied us between 5. and 6. years, and will have cost about 300.M.D. ground, buildings and every thing included. in April last we were enabled to send an Agent to Great Britain to procure some professors, those of the first order not being to be had in this country. for had it been in our power to seduce from their present situations some of the eminent characters established in our American seminaries, it was forbidden by every honorable principle; and a resort to secondary and unemployed characters would not have fulfilled the object of our institution. we considered too that a country which is willing that it’s science should be stationary, where it is, may employ it’s own eléves; but if it wishes to advance, it must seek instructors from countries already in advance of them. I know that our pride & prejudices bristle up at the employment of foreigners. but it is science we want, and to this we must sacrifice our pride and prejudices. some difficulties will arise in accomodating to our habits the ideas, methods and manners of those we employ. this too is a part of the price we are to pay for their aid. we must meet the difficulty  compromise with it, and make up our minds, with the honey, to swallow the few dregs we cannot separate from it. no good in life can be obtained pure and unmixed. we must take it as it is offered, alloyed always with some evil. and at what other price have we obtained all our arts and sciences?our constitution I think is good. we are, as we aught to be, made regularly and highly responsible to the legislature for our administration, moral and pecuniary. regulations for the government and discipline of our university, I am not able to give you, because we have not yet acted on them. we defer that until autumn when we hope to derive some aid from the experience of our professors. a paragraph cut from a newspaper, and now inclosed, will give you, as far as is yet ascertained, a view of our several schools, the time fixed for their opening, the probable expences, and some other particularities.The university is but one part of a general plan which I proposed to our legislature five and forty years ago. I need not detail to you the historical circumstances which, till lately, have prevented our entering on it. that proposed the establishment of primary schools in wards to be laid off about 5. or 6. miles square; intermediate colleges in larger districts, distributed over the state, for the languages, and other instruction, preparatory for the university, and for the elements of some other sciences useful in ordinary life to those who do not aim at an university education; and lastly the University. selections too were proposed to be made from the poor, but promising subjects of the primary schools, to be sent at the public expence to the intermediate colleges, and re-selections from among these again who should have their education compleated, in like manner gratis, at the University. this last institution is the only one which can be said to be in a promising train. the Middle grade of instruction is, as yet, left to private enterprise; and the plan adopted for primary schools, very different from what I had proposed, is found so absolutely inefficient, that after having wasted on it 45.M.D. a year for five years, it must be abandoned, and some better one substituted. in our plan of the University, we have blended agriculture among the duties of one of the professors of the natural sciences. but our agricultural societies are proposing to give up their funds for the establishment of a district professorship for that important science; and with that will probably be incorporated something of the plan of Fellenberg in Switzerland, engaging youths of the poorer class, who will perform the labours of the farm in the intervals of recieving other instruction in the schools analogous to their vocation.The jealousy of our religious sects has forbidden the public authorities to take under their direction the religious instruction of our youth. we have therefore invited them to fix their schools of divinity on the confines of the University, within reach of the other sciences, so necessary to place the Clerical order on an equal line of respect with the other learned professions.We are disappointed in recieving the last donation of our legislature of 50.M.D. for the purchase of a library and apparatus: the contingency failing on which it depended. we hope they will make it good at their next session; but in the mean time we set out under the disadvantage of great defect in these two important articles.letters from our academical envoy in England, when he had had time only to auger the prospects before him, are as encouraging as could be anticipated.I have thus given you, Sir, as full a view of our incipient institutions for the education of our citizens as can yet be given. much is still to be filled up of the remaining chapters of their history, of which a few verses only will be indulged to the eye and age of 81.I thank you for the report on the deaf and dumb. nothing can interest more the feelings of benevolence. age, as well as accident, has rendered writing, to me, so laborious and painful, that I decline it as much as possible. but the subject of your letter lies so very near my heart that I must offer it as an apology for so lengthy an answer. with every wish therefore for the prosperity of your undertaking, be pleased to accept the assurance of my great esteem and respectful consideration.
                        Th: Jefferson
                    